 
EXHIBIT 10.134


PERFORMANCE HEALTH TECHNOLOGIES, INC.
427 Riverview Plaza
Trenton, NJ 08611
Telephone:  (609) 656-0181
Facsimile:  (609) 656-0869




Dear Holder of Promissory Notes dated April 4, 2006:


The Company is requesting your consent that the Promissory Note that was issued
by the company on April 4, 2006 with an extended maturity date of May 1 is not
and will not be in default through December 31, 2008




Please take a moment to sign and return your consent by facsimile to
609-656-0869.




 

As of September 1, 2008  Very truly yours,


Dominique Prunetti Miller


Dominique Prunetti Miller
Secretary 

 

 
The Waiver is accepted and agreed by the undersigned noteholder:




By:________________________________
Name:
Date:


 